Citation Nr: 0024723	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which continued the evaluation of the 
veteran's service-connected knee disorder at 10 percent 
disabling.  Subsequently, in an August 1998 decision, the 
evaluation was raised to 20 percent effective September 6, 
1995.  

In January 29, 1999, the veteran appeared at a personal 
hearing at the RO before the undersigned member of the Board 
sitting at the RO.

The case was remanded by the Board in May 1999 for further 
development.  In a November 1999 rating decision the RO 
increased the evaluation for the left knee disorder to 30 
percent disabling.  The case has been returned to the Board 
for appellate review.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as an 
allegation that a service connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Having submitted well grounded claims, the VA has a 
duty to assist the veteran in its development.  See 38 
U.S.C.A. § 5107(a).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

The Board notes that the veteran was hit in the left knee by 
a roller skate while in service in April 1975 and developed 
pain and swelling.  X-rays were negative for a fracture.  The 
veteran was treated conservatively for the injury.  She 
continued to have pain and swelling and had an arthrogram and 
an arthroscopy.  The exploratory arthroscopy found no 
abnormalities sufficient to justify her complaints.

The RO has rated the veteran's residuals left knee injury as 
30 percent disabling under Diagnostic Code 5292-5262, which 
by analogy pertains to impairment of the tibia and fibula.  
That code provides a 30 percent evaluation for malunion of 
the tibia and fibula with marked knee or ankle disability.  
The RO believed that after consideration of the provisions of 
38 C.F.R. 4.10 and 4.40 regarding functional impairment and 
functional loss as well as 4.45 regarding evaluation of 
joints, and 4.59 pertaining to pain on motion, marked knee 
disability was felt to be present.  

In an April 1998 VA examination x-rays showed both knees 
having a very slight early degenerative squaring of the 
medial femoral condyle and were otherwise normal.  Subsequent 
VA x-rays in May 1998, October 1998, September 1999, and 
October 1999 show no evidence of arthritis in the left knee.

Due to the conflicting reports of whether the veteran suffers 
from arthritis in the left knee, the Board is of the opinion 
that current x-rays to determine whether there is arthritis 
present in the veteran's left knee would be helpful to an 
equitable disposition of this appeal.  Accordingly, the case 
is REMANDED to the RO for the following:


1.  VA physicians should review the x-ray 
films taken in 1998 and 1999 to determine 
whether the veteran does in fact have 
arthritis in his left knee.  Such finding 
should be noted and associated with the 
claims folder.  Any indicated studies 
should be performed.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether a 
separate compensable rating may be 
assigned for arthritis of the left knee.  
The case is then to be returned to the 
Board after a supplemental statement of 
the case has been furnished the veteran.  

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




